  8:21-cv-00210-RGK-PRSE Doc # 4 Filed: 09/13/21 Page 1 of 7 - Page ID # 15




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

GREGORY TYRRELL,

                   Petitioner,                           8:21CV210

      vs.
                                             MEMORANDUM AND ORDER
SCOTT FRAKES, Director, Nebraska
Department of Corrections; ROSALYN
COTTON, Chair, Nebraska Board of
Parole; LAYNE GISSLER, Vice Chair,
Nebraska Board of Parole; TERESA L.
BITTINGER, Member, Nebraska Board
of Parole; VIRGIL J. PATLAN SR.,
Member, Nebraska Board of Parole; and
ROBERT W. TWISS, Member, Nebraska
Board of Parole;

                   Respondents.


      This matter is before the court on preliminary review of Petitioner Gregory
Tyrrell’s Petition for Writ of Habeas Corpus (filing 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims regarding the
revocation of his parole are:

      Claim One:          Respondents have violated and continue to violate
                          Petitioner’s right to Free Speech under the First
                          Amendment of the Constitution of the United States by
                          detaining Petitioner because he engaged in lawful speech
                          in his pursuit of a lawful and rewarding life.
8:21-cv-00210-RGK-PRSE Doc # 4 Filed: 09/13/21 Page 2 of 7 - Page ID # 16




   Claim Two:        Respondents have violated and continue to violate
                     Petitioner’s right to Free Speech under the First
                     Amendment of the Constitution of the United States
                     because the condition of Petitioner’s parole was not
                     narrowly tailored to serve a significant governmental
                     interest, is inconsistent with Petitioner’s status as a
                     parolee, and is not reasonably related to the legitimate
                     penological interests of the Parole Board, society, or
                     Petitioner.

   Claim Three:      Respondents have violated and continue to violate
                     Petitioner’s Due Process rights under the Constitution of
                     the United States because Petitioner violated a condition
                     of his parole that was void because the condition was not
                     related to the cause of Petitioner’s offense and was
                     unduly restrictive of his liberty and conscience. See Neb.
                     Rev. Stat. § 83-1,116(1)(h).

   Claim Four:       Respondents have violated and continue to violate
                     Petitioner’s Due Process rights under the Constitution of
                     the United States because Petitioner is illegally detained
                     for violating a condition of his parole that is
                     unconstitutionally vague and overbroad.

   Claim Five:       Respondents have violated and continue to violate
                     Petitioner’s Due Process rights under the Constitution of
                     the United States because Petitioner is illegally detained
                     for non-payment of his parole fees (1) that allegedly
                     occurred nearly 9 years prior to the revocation of
                     Petitioner’s parole; (2) despite evidence Petitioner had
                     maintained payment of his parole fees; and (3) because
                     no evidence was produced at the revocation hearing that
                                    2
  8:21-cv-00210-RGK-PRSE Doc # 4 Filed: 09/13/21 Page 3 of 7 - Page ID # 17




                         nonpayment of Petitioner’s fees was intentional or
                         deliberate. See Neb. Rev. Stat. § 83-1,107.01(5) & (6).
                         (Filing 1 at CM/ECF pp. 7–8, ¶¶ 31–33.)
      .

      Claim Six:         Respondents have violated and continue to violate
                         Petitioner’s Due Process rights under the Constitution of
                         the United States because Petitioner did not have the
                         opportunity to appear before a neutral and detached
                         hearing body as demonstrated by a board member yelling
                         at Petitioner, evidence not being disclosed to Petitioner,
                         not permitting Petitioner to cross-examine an adverse
                         witness, failure to provide a written statement of
                         evidence relied on, failure to provide reasons for
                         Petitioner’s revocation, and the Parole Board accusing
                         Petitioner of violating two conditions of parole which
                         had not been previously disclosed to Petitioner.

      Claim Seven:       Respondents have violated and continue to violate
                         Petitioner’s Due Process rights under the Constitution of
                         the United States because the Parole Board failed to
                         disclose evidence to the Petitioner at his revocation
                         hearing.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.




                                         3
  8:21-cv-00210-RGK-PRSE Doc # 4 Filed: 09/13/21 Page 4 of 7 - Page ID # 18




      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By October 28, 2021, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: October 28, 2021: deadline for Respondents to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

            A.     The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

            B.     The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

            C.     Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondents’ brief must be
                   served on Petitioner except that Respondents are only required
                   to provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondents’ motion and brief. In the
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                                         4
  8:21-cv-00210-RGK-PRSE Doc # 4 Filed: 09/13/21 Page 5 of 7 - Page ID # 19




                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the motion is therefore fully submitted for
                  decision.

            F.    If the motion for summary judgment is denied, Respondents
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondents are
                  warned that failure to file an answer, a designation and a
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:

            A.    By October 28, 2021, Respondents must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                                         5
8:21-cv-00210-RGK-PRSE Doc # 4 Filed: 09/13/21 Page 6 of 7 - Page ID # 20




               United States District Courts. Those records must be contained
               in a separate filing entitled: “Designation of State Court
               Records in Support of Answer.”

         B.    No later than 30 days after the relevant state court records are
               filed, Respondents must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondents’ brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondents are only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondents’ answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondents’ brief is filed,
               Petitioner must file and serve a brief in response. Petitioner


                                     6
  8:21-cv-00210-RGK-PRSE Doc # 4 Filed: 09/13/21 Page 7 of 7 - Page ID # 21




                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the merits of the petition are therefore fully
                  submitted for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  November 29, 2021: check for Respondents’ answer and
                  separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 10th day of September, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         7
